Exhibit32.2 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Kenneth A. Myszkowski, Chief Financial Officer of Arrowhead Research Corporation (the “Company”), certify, pursuant to Rule13(a)-14(b) or Rule15(d)-14(b) of the Securities Exchange Act of 1934 and 18U.S.C. Section1350, that (i)the Quarterly Report on Form10-Q of the Company for the quarterly period ended June 30, 2015, fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, and (ii)the information contained in such Quarterly Report on Form10-Q fairly presents in all material respects the financial condition and results of operations of the Company. Date: August 4, 2015 /s/ Kenneth A. Myszkowski Kenneth A. Myszkowski Chief Financial Officer A signed original of these written statements required by 18U.S.C. Section1350 has been provided to Arrowhead Research Corporation and will be retained by Arrowhead Research Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
